Citation Nr: 1218449	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acid reflux disorder (also claimed as problems digesting). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to November 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In December 2009, the Board remanded the issues for additional development.  After the matter was returned to the Board, it was remanded a second time in June 2011 to address ongoing developmental deficiencies.  The claim has been returned for further appellate review. 

The Board notes that, following the issuance of the March 2012 supplemental statement of the case, additional VA treatment records dated from May 1980 for an eye condition and laboratory results from October 1990 to September 1993 were apparently received without a waiver of initial RO consideration.  However, such treatment records are not pertinent to the issue on appeal, or are otherwise duplicative; therefore, no RO waiver is necessary.  See 38 C.F.R. § 20.1304 (2011). 


FINDING OF FACT

Competent and probative evidence of record fails to establish that acid reflux disorder was initially manifested during service or that this reflux disorder is related to active service.


CONCLUSION OF LAW

The criteria for establishing service connection for acid reflux disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, an April 2006 letter issued prior to the August 2006 rating provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in March 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service private treatment records, VA treatment records, and VA examination reports and opinions.  The Board remanded this matter in June 2011 to obtain additional evidence, specifically VA records from the Salem VAMC that addressed gallbladder surgery1984.  Following this remand, a Formal Finding of Unavailability was made, indicating that the 1984 gallbladder surgical report was unavailable from the Salem VA Medical Center (VAMC).  This document cited efforts that were made to obtain such records, with no responses from this facility to faxed inquiries sent in June 2011 and December 2011.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran claims entitlement to service connection for acid reflux.  He asserts in a May 2006 statement that this disorder is a result of his appendectomy surgery that took place in service.  The Board notes that in a June 1975 rating the RO denied service connection for a duodenal ulcer as having existed prior to service and not having been aggravated by service.  The Veteran did not appeal this decision, nor has he submitted a petition to reopen a claim for service connection for duodenal ulcer.  See 38 C.F.R. § 20.200, 20.302 (2011).  

His current claim for service connection for reflux is premised as stemming from the appendicitis in service.  Service connection for the residuals of appendicitis is in effect, as such residuals of scars were granted service connection in a July 2007 decision.  Likewise, service connection for a bowel disorder is in effect, having been granted by the Board's June 2011 decision as being related to the in-service bowel resection surgery, with the Appeals Management Center implementing this grant in June 2011.  Thus, the only gastrointestinal issue currently before the Board is the claimed acid reflux.  

Service treatment records reflect that his July 1963 entrance examination revealed normal abdomen, viscera and he denied any frequent indigestion, stomach, liver or intestinal trouble in the accompanying report of medical history.  However, in August 1963 he was seen for an ache in his mid abdomen after one week in basic training, which was assessed as nervous stomach.  In September 1963 he was seen for a sudden onset of periumbicular pain, nausea and vomiting.  He gave a history of similar illness in March 1963, with an operation that revealed a perforated appendix that was deemed unable to be taken out, and resulted in 4 to 5 weeks hospitalization to treat via drainage.  The August 1963 record gave an impression of recurrent appendicitis, and he underwent appendectomy.  Following this surgery, he had complications around the fourth or fifth postoperative day, with findings compatible with a small bowel obstruction.  After attempts at decompression were unsuccessful, he underwent laparotomy and lysis of the peritoneal adhesions.  Prior to the laporatomy to remove the bowel obstruction, he was noted to have undergone an enterostomy and jejunostomy for decompression with insertion of Levine tube.   

In addition to the appendicitis treated in service, the service treatment records revealed that in October 1963, the Veteran reported having a documented peptic ulcer via upper gastroenterology series (UGI) in civilian life 7 years earlier at the age of 18, with massive hematemesis with tarry stools.  He desired to get out of the service.  Medical Board evaluation of October 1963 confirmed that he had entered active duty and failed to note on entrance his history of X-ray proven ulcer disease with bleeding, and increased ulcer symptoms characterized by post prandial epigastric distress, intermittent nausea and vomiting and no evidence of bleeding by hematemesis or melenia.  His history of treatment included the above history of surgery for the appendicitis and small bowel obstruction in September 1963.  Examination was unremarkable except for the well healed surgical scars from these surgeries in the midline and right lower quadrant.  He was assessed as having symptomatic peptic ulcer disease that was deemed to have existed prior to entry (EPTE) and was deemed to not be a candidate for induction or enlistment due to this condition.  The diagnosis was ulcer duodenum without obstruction, not incurred in the line of duty, having existed prior to service.  He was recommended for separation as being unfit for induction or enlistment.  Again, the Board notes that this duodenal ulcer condition was denied by the RO in a June 1975 decision that was not appealed, and there is no indication that the Veteran is attempting to reopen such claim.

Post service records show that the Veteran was treated at a VA facility for alcohol rehabilitation from June 1975 through August 1975.  Among these records was one relating a history of an injury playing high school football, when he was stomped with cleats, with subsequent problems in service in 1963 with an intestinal obstruction treated by surgery.  However, at the time of this particular treatment, he had no trouble.  A history of gastrectomy done in 1968 was also given to treat ulcers, and he could now eat anything he wanted.  He had no abdominal symptoms currently.  VA records from 1976 reveal that in May 1976 he was treated for symptoms of weakness, vomiting and no appetite for three to four days, with the history of his prior abdominal surgeries noted.  Plans for a UGI were made.  In June 1976, he was followed up and UGI findings status post gastrectomy were said to reveal no lesion.  He was noted to have lost 20 pounds of weight.  In October 1976, he had no new complaints other than losing weight and examination revealed abdomen was flat with well healed gastric scar.  The assessment was status post gastrectomy.  Another October 1976 record was significant for weight loss, anorexia and leg pain, with a history of being 9 years status post hemigastrectomy, without symptoms.  He was assessed with anorexia with documented weight loss.

Thereafter, private records from 2005 show that in January 2005, the Veteran was seen for other medical complaints besides gastrointestinal (GI) symptoms, but was assessed with chronic gastritis.  He additionally was shown to have a history of alcohol abuse.  In March 2005 he was seen for complaints of symptoms including chills, nausea and body aches, initially thought to be a viral illness, but subsequently to include sinusitis, with no GI condition diagnosed.  He was diagnosed with alcoholism, but had been said to have quit in the 1960's.  

Private records from April 2005 document that following a transurethral resection of the prostate (TURP) procedure to treat urinary symptoms, the Veteran developed lower abdominal pain, nausea and vomiting.  An April 2005 consultation to address these postoperative complaints noted a past medical history significant for gastroesophageal reflux disease (GERD) symptoms and past history of surgery that included gastrectomy, and choledochoduodenostomy, presumptively as treatment for a severe GI bleed.  He was also noted to be status post exploratory surgery to treat appendicitis and laparotomy to address small bowel obstruction.  

Review of systems in April 2005 disclosed some prior problems with constipation.  An abdominal computer tomography (CT) scan showed findings which the examiner questioned whether this was early small bowel obstruction or ilieus or more catrastrophic findings.  The impression was small bowel obstruction versus ileus, with the history of small bowel obstruction in 1963 which may have been associated with repeated appendicitis and associated surgeries in the military.  Also diagnosed was reflux esophagatis, but no link between this diagnosis and the small bowel obstruction was made in this record.  Testing associated with the small bowel findings included abdominal CT and abdominal X-ray (also referred to in the records as "KUB"), and disclosed findings assessed as consistent with a small bowel obstruction versus postoperative ilieus.  Repeated testing disclosed findings that were deemed consistent with a small bowel obstruction.  He subsequently underwent surgery in April 2005, specifically small exploratory laparotomy with resection of the small bowel and enterolysis to correct this small bowel obstruction.   None of these records addressing the problems with the bowel obstruction or the gastroesophageal reflux disease (GERD) symptoms provided an opinion as to the relation between his GERD symptoms and service.  

Private records showed that in August 2005 he was seen for abdominal discomfort, but without much trouble eating on current medications and he was reportedly staying away from alcohol.  He was assessed with adhesion of the right lower quadrant versus previous inflammation, and chronic gastritis.  In November 2005 he was seen in the emergency room for GI symptoms of nausea, vomiting, diarrhea, as well as low blood pressure.  Review of symptoms was significant for crampy abdominal pain, although examination of the abdomen itself was unremarkable.  The assessment was gastroenteritis.  A November 2005 radiology report for the abdomen revealed an impression of nonspecific gas pattern with no free intraperitoneal air identified.  

Private records from 2007 show that the Veteran was primarily seen for other medical problems.  However, his medical history in these records to include in April 2007, May 2007, August 2007 and October 2007 was significant for gastritis, as well as for the history of bowel obstruction.  In April 2007, following stent placement for a cardiovascular disease, his history included gastritis and his diagnosis included reflux esophagitis.  In October 2007, an abdominal X-ray yielded unremarkable findings.  

A February 2008 letter from the Veteran's treating private doctor stated that the Veteran was followed by his office for medical care and included the medical records from the past 12 months.  The doctor noted that the Veteran wanted to appeal the ruling on his appendectomy residuals being rated as less than 10 percent disabling.  He was noted to have several different abdominal difficulties and GI conditions.  While they did intrude on his daily life somewhat in diet and eating habits, this doctor could not stated that the Veteran's appendectomy and residuals are directly related to his current problems.

The report of a June 2010 VA gastrointestinal disorders examination included review of the claims file (to include service department records).  For the date of the Veteran's reflux symptoms, the Veteran reported a history of undergoing a cholecystecomy at the VA hospital in 1984.  Since then he had reflux, currently treated with medications.  His course since onset was progressively worse.  The history of his surgeries was detailed, to include the pre-service drainage of his appendical abscess in March 1963, prior to service.  His September 1963 in-service appendectomy and small bowel obstruction with lysis of adhesions was also cited.  Additional surgeries cited included a cholectcystectomy, ventral hernia repair and 2009 esophagus dilation.  He had no history of trauma or neoplasm to his esophagus.  He did have a history of alcohol abuse treated with antabuse.  He had diarrhea with certain foods.  

Examination was significant for signs of significant weight loss or malnutrition, marked loss of subcutaneous fat, mild signs of listlessness, mild dry skin and moderate signs of brittle hair and protruding bones.  His abdomen was soft, with good bowel sounds, with liver normal size on palpation.  Review of flat and upright films from 2007 showed no change from 2005.  His medical and physical problems included multiple gastrectomies with weakness, weight loss and bile duct blockage in 1984.  The diagnosis was reflux with stricture of esophagus, probably associated with a diagnosis of reflux.  He had reportedly had three gastrectomy surgeries for ulcers and gallbladder and bile duct blockage caused weight loss and weakness.  The diagnosis or etiology of the problem was gastric ulcer with three gastrectomies.  

The examiner opined that it is not at least as likely as not that the reflux disease was based on any episode or causation in the military.  The Veteran had not recounted his prior severe gastric ulcer disease prior to enlisting.  The symptoms documented in the military were consistent with the normal course of gastric ulcer disease and were not permanently aggravated or caused by service.  His subsequent gastrectomies, weight loss and cholecystectomy with reflux and esophageal stricture was also deemed to not be caused by or permanently aggravated by military service or treatment therein.  For the same reason as above, further symptoms of reflux disease and chronic gastritis as noted above and in private records were deemed to not be caused by or permanently aggravated by service. 

As per the Board's June 2011 remand, an attempt was made to obtain VA records from Salem, Virginia, pertaining to an alleged 1984 gallbladder surgery, as such history had been given in the June 2010 VA examination.  Additionally the Veteran cited the existence of pertinent VA records from Salem, Virginia, although he gave the year of treatment as 1994 in a March 2006 statement.  In June 2012, a VA Memorandum of a Finding of Unavailability verified that VA treatment records from Salem, Virginia, and VA surgical report from 1984 were not available.  

The Board finds that the preponderance of the evidence establishes that the Veteran's reflux disorder, diagnosed as reflux disease with esophageal stricture, is not directly related to service including as a residual of the appendix/bowel surgeries in service.  The opinion from the VA medical examiner in the June 2010 VA gastrointestional disorders examination clearly has stated that the Veteran's reflux disease is less likely as not the result of any episode or causation in the service, to include any surgeries in service.  The examiner also attributed the symptoms from the reflux disease as being symptoms of the gastric ulcer disease, which as pointed out above is a non service connected disorder, with the examiner confirming that such symptoms are the result of natural progression of this disease.  

None of the other medical evidence of record provides any findings or opinions that would tend to contradict this unfavorable opinion.  In fact, the medical evidence that addresses the post-service treatment for the Veteran's gastrointestinal disorders shows the earliest available evidence mentioning an actual reflux condition in records from April 2005 that describe a history of GERD symptoms.  None of the records provide a positive link for the GERD symptoms and service (to include his in-service surgical treatments).  Of note, the February 2008 letter from his private doctor noted the Veteran's attempts to link all his current GI conditions to the in-service appendectomy, and this doctor indicated that he could not provide such a statement.

The Board acknowledges that VA records from 1984 that presumably mentioned such reflux symptoms following an apparent gallbladder surgery were shown to be unavailable.  However, even affording the Veteran the benefit of the doubt and accepting his lay history of undergoing such surgery in 1984, with subsequent onset of reflux symptoms afterwards, this would still place the time of onset of reflux symptoms as many years after his discharge from service.  

To the extent that the Veteran has provided lay evidence attempting to link his reflux disease to service, the lack of any complaints or treatment for GERD type symptoms for years after service would result in the need for a competent medical opinion linking the current GERD complaints to any incident in service to establish service connection.  In this regard, to establish continuity of symptomatology, the Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Again, the undisputed medical opinion from the June 2010 VA examination provides an unfavorable opinion regarding such a nexus.  

Moreover, the Veteran is not a medical professional and is not competent to provide a medical opinion linking current GERD symptoms to any incident taking place in service, as the diagnosis and etiology of GI disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for acid reflux disorder. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to service connection for acid reflux disorder is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


